Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 53-57 are all the claims for this application
2.	Claim 53 is amended in the Response of 9/8/2021.
3.	The amendment filed on 9/8/2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  The status identifier for Claims 1-52 is indicated as being withdrawn. The claim sets from 12/21/2020 and 2/18/2021 indicate the status identifiers as being canceled. However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has entered the claim set of 9/8/2021 with an annotation correcting the status of Claims 1-52 from withdrawn to canceled.
4.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    208
    796
    media_image1.png
    Greyscale
in the reply filed on  2/18/2021 is acknowledged.
5.	The non-elected species in Claims 53-54 and Claims 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected without traverse in the reply filed on 2/18/2021.
6.	Claims 53-54 are all the claims under examination.
7.	This Office Action is final.

Withdrawal of Objections
Specification
8.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification in Table 2 (pp. 24-26) to include sequence identifiers for amino acid sequences that are > 4 amino acids in length pursuant to 37 CFR 1.812-1.825.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 53-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 53-54 for the phrase “can inhibit” is withdrawn in view of the amendment to replace “can inhibit” with “inhibits.”

b) The rejection of Claims 53-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is withdrawn.


c) The rejection of Claims 53-54 for the patient in the context of the treatment method and whether they are already possessed of the disease or at risk of the disease is withdrawn. Applicants have amended the claims to recite “the patient in need thereof”.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	“d)” The rejection Claims 53-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is maintained.  
	Applicants allege a method of treating a patient by administering to the patient a therapeutically effective dose of the BTNL3 protein. It is known to a person of skill in the art that native in vivo T cells are stimulated in vivo by signaling by CD3. Applicants have shown that this stimulatory effect is inhibited by the administration of BTNL3.
	Response to Arguments
Applicants have yet to explain how the T cell, in vivo, is stimulated by an “immobilized anti-CD3 antibody”. The method steps seemingly omit the inclusion of an anti-CD3 antibody having been being administered to the patient in order to induce proliferation. Applicants have not explained the meaning of an immobilized anti-CD3 antibody in the context of the patient having a generic inflammatory disease. An immobilized anti-CD3 antibody is not a natural occurrence, in vivo, unless the inflammatory disease is one that produces/yields anti-CD3 antibodies much less in an immobilized state. 
For example, Figure 5 demonstrates the levels of proliferation of mouse CD4+ T cells that have been activated, in some cases, with a protein immobilized on a microtiter dish, sometimes in the presence of various other proteins in solution… lane 4, immobilized anti-CD3 5antibody used to activate the cells, and recombinant BTNL2.Fc included in the reaction; lane 5, immobilized anti-CD3 antibody used to activate the cells, and recombinant BTNL3.Fc included in the reaction;…
It is not clear if a T cell is stimulated, ex vivo, by an immobilized anti-CD3 antibody and then adoptively transferred to the patient. It is not clear if an immobilized anti-CD3 antibody is administered to the patient. It is not clear if the T cell is autologous or heterologous to the patient. It is not clear what the inhibition of the CD3-stimulated T cell has to do with the treatment of the inflammatory disease where there are no steps showing a change, reduction, diminution of an inflammatory reaction upon the administration of the BTNL3 protein. The claims do not recite the readout for the treatment effect endpoint for an inflammatory response- only that T cell proliferation is inhibited.
The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
11.	The rejection of Claims 53-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  
	a) Applicants allege (see, for example, page 18, lines 20-28) that the Fc polypeptide can be used to form multimeric structures.
	Response to Arguments
	The Examiner does not dispute the truth of the matter asserted, namely, that Fc fusion proteins can be generated from the disclosure in the specification.

	b) Applicants allege it is disclosed (see Example 4, page 60, lines 24-25) that the BTNL protein can interact with a receptor on T cells.
	Response to Arguments
The mouse splenic CD4+ T cell population was assayed, in vitro, under conditions described in Example 4 and shown in Figure 5, where there is no mention much less apparent correlation between the inhibition of CD+ T cell proliferation in the mixture of anti-CD3/FC-BTNL3 protein to the treatment effect for any inflammatory disease, in vivo. Applicants have not demonstrated with specific T cell staining or T cell assays using cloned murine T cells that the human BTNL3 protein specifically binds to a cognate receptor on the native murine T cell. Applicants admission of record is that no murine homolog for the human BTNL3 protein had been isolated at the time of filing for the specification. IN addition, Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing that in vivo use of any Fc-BTNL3 fusion protein much less any BTNL3 protein having the features of element (b) of Claim 54 provides therapeutic benefit to patients including humans having any inflammatory disease, in vivo. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

	 

c) Applicants allege treatment of a subject can include alleviation of at least one symptom of the disease, a reduction in the severity of the disease, or the delay or prevention of disease progression. As stated above, the inflammatory disorders listed are exacerbated by T cell proliferation, and thus a treatment can include a method to decrease T cell proliferation. A therapeutically effective amount is described in the specification, and includes an amount which can be derived by one of skill in the art to inhibit proliferation of a T cell stimulated by CD3.
Response to Arguments
Nowhere in the specification do Applicants show that the extracellular domain of a BTNL3 protein has an inhibitory effect on T cells, in vitro, absent the Fc fusion aspect. Much less do the data show that the ordinary artisan is enabled to practice the instant method invention for treating any inflammatory disease in any subject, in vivo, with a protein comprising the extracellular domain of a BTNL3 protein in the presence of a T cell stimulated by an immobilized anti-CD3 antibody. To re-iterate, Applicants have not shown for a reasonable number of working examples that just any inflammatory disease can be treated, in vivo, much less what the readout for the treatment effect is for the generic inflammatory disease.
"[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the amount of in vitro and in vivo animal model testing for the combination of BTNL3 proteins in the context of CD3-stimulated T cells, in vitro or in vivo, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
	
Conclusion
12.	No claims are allowed.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643